Case: 12-15083       Date Filed: 11/08/2013       Page: 1 of 2


                                                                      [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-15083
                               ________________________

                         D.C. Docket No. 1:11-cv-21900-CMA

DREW ESTATE HOLDING COMPANY LLC,

                                                 Plaintiff - Counter Defendant -Appellee,

       versus

FANTASIA DISTRIBUTION, INC.,

                                                    Defendant - Third Party Plaintiff
                                   Counter Claimant - Counter Defendant –Appellant.
                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                    (November 8, 2013)

Before MARTIN, JORDAN, and SUHRHEINRICH, * Circuit Judges.

JORDAN, Circuit Judge:




*
 Honorable Richard F. Suhrheinrich, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                   Case: 12-15083        Date Filed: 11/08/2013       Page: 2 of 2


          In this appeal Fantasia Distribution, Inc. challenges the district court’s award

of profits to Drew Estate Holding Company LLC, on its trademark infringement

claim under § 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A). Among other

things, Fantasia argues that the district court erred in not holding an evidentiary

hearing on Drew Estate’s motion for an award of profits under 15 U.S.C. §

1117(a). After this appeal was filed, the district court issued an indicative ruling,

stating to us that it would hold an evidentiary hearing on profits if the matter were

remanded. See Fed. R. Civ. P. 62.1; Fed. R. App. P. 12.1. After having heard oral

argument, we believe the best course is to remand the case to the district court to

hold the requested evidentiary hearing and then enter a new judgment—whatever

that may be—based upon its findings.

          Accordingly, the case is remanded to the district court with instructions to

hold an evidentiary hearing on the issue of profits and to enter an amended final

judgment based upon what transpires at the hearing. 1 This appeal is now closed.

Any party may, of course, file a timely appeal from the amended final judgment.

          REMANDED WITH DIRECTIONS.




1
    In light of our decision, Fantasia’s pending motion to take judicial notice is denied as moot.

                                                   2